Citation Nr: 9904437	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-11 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hives.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to August 
1972.

This case came before the Board of  Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in August 1996 that denied the claimed 
benefits.

REMAND

The veteran's service medical records show that the veteran 
did not report a history of hives at the time of his entrance 
examination in April 1972.  Moreover, the examiner did not 
note the presence of hives or any disorder manifested by 
hives.  During service, the veteran had several episodes of 
urticaria that were treated without improvement.  Following a 
Medical Board, which noted that he had been treated for hives 
at the Children's Lutheran Home in 1971 prior to service, the 
veteran was medically discharged.

Post-service records note treatment for recurrent hives since 
at least 1987.  A diagnosis of chronic episodic giant 
urticaria has been assigned.

The records of any treatment the veteran received at the 
Children's Lutheran Home prior to service would be useful in 
adjudicating the veteran's claim; however, it does not appear 
that any attempt has been made to obtain the records.  

Also, according to the veteran's testimony at a personal 
hearing, he was a member of the National Guard from April 
1986 to April 1987 and that he has had problems every day 
since getting out of the National Guard.  It does not appear 
that National Guard service has been verified, nor has any 
attempt been made to obtain any medical records which may 
have been generated as a result of National Guard service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
inquire as to the location of the 
Children's Lutheran Home where he 
received treatment for hives prior to 
service.  After obtaining the necessary 
information and the required release from 
the veteran, the RO should contact the 
Childrens Lutheran Home and request 
photocopies of all records of the 
veteran's treatment in late 1971.  Any 
records obtained should be associated 
with the claims folder.  

2.  The RO should contact the appropriate 
service department and verify the 
veteran's service with the National Guard 
in 1986-87 and request copies of any 
service medical records generated during 
that period of National Guard service.

3.  Thereafter, the RO should again 
consider the veteran's claim for service 
connection for hives.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


